         Case 1:11-cr-00878-LAK Document 194 Filed 04/18/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      April 18, 2019

By ECF

The Honorable Lewis A. Kaplan
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

               Re: United States v. Vladimir Tsastsin, S1 11 Cr. 878 (LAK)

Dear Judge Kaplan:

        The Government respectfully submits this letter pursuant to the March 27, 2019 Order of
Gabriel W. Gorenstein, United States Magistrate Judge (Dkt. No. 192), directing the Government
to respond by April 19, 2019 to the Motion for Accounting (“Accounting Motion”) submitted by
defendant Vladimir Tsastsin (“Defendant”) (Dkt. No. 193).

         The Accounting Motion was appended to Defendant’s Reply Memorandum in further
support of his Motion for Relief pursuant to 28 U.S.C. § 2255. (Dkt. No. 188 at 43-44). As a
threshold matter, a section 2255 petition can only be used to attack the custodial portion of a
defendant’s sentence. The non-custodial portion of a defendant’s sentence is not subject to
collateral attack because “the monetary components of criminal sentence, such as fines and
restitution orders, generally do not restrict liberty so severely as to satisfy the [jurisdictional]
custody requirement of § 2255.” United States v. Rutigliano, 887 F.3d 98, 104-05 (2d Cir. 2018)
(citing Kaminski v. United States, 339 F.3d 72, 86 (2d Cir. 2003) (holding that the restitution
order in question was not custodial and therefore not subject to attack through a section 2255
petition). Likewise, forfeiture orders may not be attacked by way of a section 2255 motion.
Lasher v. United States, No. 12 CR. 868 (NRB), 2018 WL 3979596, at *9 (S.D.N.Y. Aug. 20,
2018), cert. denied, 139 S. Ct. 253, 202 L. Ed. 2d 169 (2018), reh'g denied, 139 S. Ct. 869, 202
L. Ed. 2d 636 (2019) (“As a threshold issue, forfeiture orders may not be challenged by means of
a §2255 habeas petition . . .”) Therefore, the Accounting Motion is not sustainable as any part of
Defendant’s section 2255 motion for relief.

         Despite the absence of legal foundation for Defendant’s request, the Government
responds to the Accounting Motion and hereby attaches the Final Order of Forfeiture entered by
the Court on April 30, 2014 (“Final Order”) (Dkt No. 49). Notice of the Government’s intent to
forfeit the Subject Property listed in the Final Order was provided to Defendant on February 6,
         Case 1:11-cr-00878-LAK Document 194 Filed 04/18/19 Page 2 of 2
                                                                                       Page 2


2014. Of the Subject Property, to date the Government has taken possession of a total of USD
2,194,985.01.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                        by:      /s/ Sarah Lai
                                              Sarah Lai
                                              Assistant United States Attorney
                                              (212) 637-1944




cc: Vladimir Tsastsin, pro se
    USMS No. 91040-054
    Moshannon Valley Correctional Center
    555 Geo Drive
    Philipsburg, PA 16866
